Title: To Benjamin Franklin from Madame Brillon, 9 [November] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mardi 9 [November 1779] a la thuillerie
Si je le voulois bien mon bon papa j’aurois le droit d’éstre un peu fâché contre vous; me voici sans reproches a ma troisieme épistre, et de vous pas un souvenir, pas le moindre petit mot. … Mon ésprit est de mauvaise humeur en vérité; pour mon coeur il vous aime tant qu’il vous éxcuse encore; il dit, ce papa si bon aura eu des affaires—peut éstre un peu de goutte— dieu veuille que ce soit seulement de jolies dames qu’il l’ait occupé. S’il m’a un peu oublié, il s’en repentira, et un repentir réchauffe un sentiment qui s’éteint; il pensera que pérsonne au monde ne lui est aussi sincérement attaché que moi, il m’aimera, me le dira et je serai contente; ainsi dit mon coeur; a t’il tort? a t’il raison? C’est a vous mon chér papa de me tirér de toutes ces inquiétudes: Nous avons un tems rare pour une saison autant avançée; mon frére propose a mr. Votre fils de venir passér un ou deux jours si vos affaires le lui pérméttent, il le ménneroit faire une belle chasse, maman le recevroit avéc grand plaisir; il me diroit de vos nouvélles mon bon papa, cela me raprocheroit autant de vous que notre position réspéctive puisse le pérméttre: il faudroit que mr votre fils prit son parti sur les quéstions je le menace de l’en assomér—que fait mon papa—que dit il—que pense t’il—comment vá sa santé—m’aime t’il toujours—le dit il quélquefois—y a t’il des nouvélles de l’amérique—sont élles bonnes—et tant d’autres choses, tout est intéréssant a qui aime bien, et je déffie toutes les filles des quatre parties du monde d’aimer autant leur papa que moi:
 Addressed: A Monsieur / Monsieur Le Docteur Franklin / a passy / a Passy prés paris
